       Case 2:19-cv-01326-APG-NJK Document 48
                                           49 Filed 11/19/20
                                                    11/20/20 Page 1 of 2
                                                                       1



 1   Paul D. Powell, Esq.
     Nevada Bar No. 7488
 2   Tom W. Stewart, Esq.
     Nevada Bar No. 14280
 3   The Powell Law Firm
     8918 Spanish Ridge Avenue, Suite 100
 4   Las Vegas, Nevada 89148
     paul@tplf.com
 5   tstewart@tplf.com
 6   Phone: (702) 728-5500
     Facsimile: (702) 728-5501
 7   Attorneys for Plaintiffs

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
     CURTIS WILKERSON, individually; and                     Case No.: 2:19-cv-01326-APG-NJK
11   LATOYA WILLIAMS, individually,
12                  Plaintiffs,                                PLAINTIFF’S EX PARTE MOTION TO
13          vs.                                                 REMOVE COUNSEL FROM CM/ECF
                                                                        SERVICE LIST
14   MAIKA ABRIGO, individually; DOES I-X, and
     ROE CORPORATIONS I-X, inclusive,
15
16                  Defendants.

17          Plaintiffs Curtis Wilkerson and LaToya Williams, by and through their attorneys of record,
18   The Powell Law Firm, request that Michael A. Kristoff, Esq., and Jason F. Lather, Esq., be removed
19
     from the list of counsel to be noticed because Mr. Kristoff and Mr. Lather are no longer associated
20
     with The Powell Law Firm and no longer represent any party in this action.
21
22          Dated this 19th day of November 2020.

23                                          THE POWELL LAW FIRM
24
                                           /s/ Tom W. Stewart
25
                                           Paul D. Powell, Esq. (#7488)
   IT IS SO ORDERED.
26 Dated: November 20, 2020                Tom W. Stewart, Esq. (#14280)
                                           8918 Spanish Ridge Avenue, Suite 100
27 .                                       Las Vegas, Nevada 89148
   .                                       Attorneys for Plaintiffs
28 ___________________________
   Nancy J. Koppe
   United States Magistrate Judge


                                                      -1-
